DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The indicated allowability of claims 1, 2, and 4 is withdrawn in view of the newly discovered reference(s) to Xie et al. (CN 102139628 A).  Rejections based on the newly cited reference(s) follow.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (CN 101830172 A; see previously provided machine translation) in view of Xie et al. (CN 102139628 A; see provided machine translation).
Regarding claim 1, Chen et al. discloses a speed reducer, comprising:
a box body (3-1, 4-10);
a speed-reducing mechanism (3, 4), disposed in the box body;
a support shaft (4-7), a first end (the left end of 4-7) of the support shaft being supported on the box body (it is noted that the phrase “supported on” does not require the support shaft to be in direct contact with the box body), and a second end (the right 
a motor mounting base (the structure that the water-cooled motor [2] mounts to).
Chen et al. does not discloses that the motor mounting base is provided with a cooling water passage.
Xie et al. teaches a motor mounting base (4) that is provided with a cooling passage (425).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the motor mounting base of Chen et al. to be provided with a cooling passage, as taught by Xie et al., for the purpose of providing cooling to the motor mounting base which would allow for consistent temperatures thus maintaining tolerances and positioning of the electric motor.
Regarding claim 2, Chen et al. discloses a rim connecting member (4-13), at least partially disposed in the box body and connected to a low speed end (the end where 4 is located) of the speed-reducing mechanism.
Regarding claim 4, Chen et al. discloses that the speed-reducing mechanism comprises a primary speed-reducing component (3-9, 3-10) and a secondary speed- reducing component (4-1, 4-4, 4-5, 4-6),
the primary speed-reducing component is connected to the second end of the support shaft (see Figure 2), and
the secondary speed-reducing component being connected to the rim connecting member (see Figure 6).
Allowable Subject Matter

Response to Arguments
Applicant’s arguments with respect to claims 1, 2, and 4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D ROGERS whose telephone number is (571)272-6561. The examiner can normally be reached Monday through Friday from 6AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571)272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/ADAM D ROGERS/           Primary Examiner, Art Unit 3656